       Case 1-19-45919-ess         Doc 4    Filed 09/27/19    Entered 09/27/19 06:39:08



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                              Case No. 19-45919-ESS
 In Re.                                                              Chapter 13
             MICHAEL SMITH                                     EMERGENCY
         a/k/a MICHAEL E. SMITH
                                                           ORDER TO SHOW CAUSE
    a/k/a MICHAEL EVERSON SMITH,
                                                                    w/
                                         Debtor.               TEMPORARY
                                                            RESTRAINING ORDER


          Upon the annexed application of Debtor, by his attorney, Law Offices of Jjais A. Forde,

Esq., seeking entry of an Order Imposing a Stay throughout the pendency of this bankruptcy

proceeding, it is

          ORDERED that Mr. Cooper (“Servicer”) as Servicer for Secured Creditor Deutsche

Bank Trust Company Americas, as Trustee for Residential Accredit Loans, Inc., Mortgage

Asset-Backed Pass Through Certificates, Series 2007-QO5 (“Creditor”) show cause at

                         o’clock on the date of                                     , 2019 or soon

thereafter as Debtor may be heard before the Honorable Elizabeth S. Stong Bankruptcy Judge at

United States Bankruptcy Court located at 271-C Cadman Plaza East, Brooklyn, NY 11201 in

Courtroom 3529, why this Court should not enter an Order Imposing a Stay throughout the

pendency of this bankruptcy proceeding; and it is further

          ORDERED that pending a decision on the underlying motion to impose a stay or further

Order of this Court, Creditor is temporarily restrained from conducting a foreclosure auction (or,

in the event that an auction has already taken place, transacting a closing on the sale) of Debtor’s

principal residence located at 116-25 134th Street, South Ozone Park, NY 11420; and it is further

          ORDERED that service of this Order to Show Cause together with the application be

served via overnight mail on or before the end of the business day on                       , upon

the following:
       Case 1-19-45919-ess        Doc 4     Filed 09/27/19     Entered 09/27/19 06:39:08



Attorney for Creditor                                 Foreclosure Referee
Shapiro, DiCaro & Barak, LLC                          Alexander V. Sansone, Esq.
175 Mile Crossing Boulevard                           245 Hillside Avenue
Rochester, NY 14624                                   Williston Park, NY 11596-2224

United States Trustee                                 Chapter 13 Trustee
Office of the United States Trustee                   Marianne Derosa, Esq.
Eastern District of NY (Brooklyn Office)              100 Jericho Quadrangle
U.S. Federal Office Building                          Suite 127
201 Varick Street, Suite 1006                         Jericho, NY 11753;
New York, NY 10014

and it is further

        ORDERED that objections, if any, to the relief requested shall be made in writing, shall

set forth with particularity, the grounds for such objection and shall be filed with the Clerk of the

Court along with an extra copy marked “Chambers Copy,” Trustee, United States Trustee and the

Debtor on or before                                   , 2019; and it is further

        ORDERED that the hearing schedule herein may be adjourned by the Court, from time to

time, without further notice other than announcement of the adjourned hearing date in open court.


Dated: Brooklyn, New York
       September          , 2019


                                                                    Honorable Elizabeth S. Stong
                                                                               Bankruptcy Judge
      Case 1-19-45919-ess           Doc 4     Filed 09/27/19    Entered 09/27/19 06:39:08



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In Re.
                                                               Case No. 19-45919-ESS
             MICHAEL SMITH
                                                                      Chapter 13
         a/k/a MICHAEL E. SMITH
    a/k/a MICHAEL EVERSON SMITH,
                                                        AFFIRMATION OF EMERGENCY
                      Debtor.


STATE OF NEW YORK               )
                                )      ss.:
COUNTY OF QUEENS                )

          JJAIS A. FORDE, ESQ., an attorney admitted to practice before this Court, affirms under
penalty of perjury:


          1.     I am the attorney for the above-captioned Debtor and as such am familiar with the
facts and circumstances set forth herein;
          2.     I submit this affirmation in support of Debtor’s emergency application seeking to
stay the foreclosure sale of Debtor’s principal residence, 116-25 134th Street, South Ozone Park,
NY 11420, currently scheduled for Friday, September, 2019 at 10:00AM;
          3.     This is Debtor’s third Chapter 13 bankruptcy filing and it was filed within one year
of the closing of the first and second filings as they were closed on 06/17/2019 and 08/23/2019
respectively;
          4.     Soon after Debtor’s first Chapter 13 filing was dismissed, Debtor, having been ill-
advised by lay persons filed a second Chapter 13 pro se;
          5.     Prior to the dismissal of the second filing, Debtor and real estate broker Jomo
Thomas, engaged actively in negotiating a short sale transaction with a then cooperative Servicer
Mr. Cooper (“Servicer”) through the Servicer’s Equator online system;
          6.     Upon information and belief, Debtor and Servicer were entering the final phase for
approval wherein a Broker Price Opinion was required;
          7.     Unfortunately, Debtor was incessantly and aggressively harassed by a multitude of
persons alleging to be real estate agents and investors. When the Broker assigned by Servicer
contacted Debtor, s/he did not identify her/himself as an agent of Servicer;
      Case 1-19-45919-ess         Doc 4     Filed 09/27/19     Entered 09/27/19 06:39:08



       8.      The failure to complete the appraisal resulted in the Servicer’s cancelling of the
short sale application and the scheduling of a foreclosure auction;
       9.      Debtor and his agents operated in good faith;
       10.     The breakdown in communication resulted in a brief and excusable delay;
       11.     Debtor is a senior citizen with limited resources and would benefit greatly from the
opportunity to effectuate a short sale and negotiate relocation assistance;
       12.     Without the protection of an automatic stay and a foreclosure sale imminent, Debtor
is forced to seek a temporary restraining order through emergency means;
       13.     There is no prior or pending application for the relief sought herein.

       WHERFORE, Debtor respectfully requests that the Court issue an Order Imposing the

Stay in this Bankruptcy proceeding and any other relief that the Court deems proper and necessary.


Dated: Queens, New York
       September 26, 2019

                                                      /s/ Jjais A. Forde
                                                                           JJAIS A. FORDE, ESQ.
                                                                             Attorney for the Debtor
                                                              Law Offices of Jjais A. Forde, PLLC
                                                                      89-31 161st Street, Suite 306
                                                                         Jamaica, NY 11432-6143
                                                                                 718-355-8898 bus
                                                                                 718-355-8808 fax
                                                                 bankruptcy@fordelawoffices.com

Via ECF To:

       United States Trustee
       Office of the United States Trustee
       Eastern District of NY (Brooklyn Office)
       U.S. Federal Office Building
       201 Varick Street, Suite 1006
       New York, NY 10014
       (212) 510-0500
       USTPRegion02.BR.ECF@usdoj.gov




                                                 2
Case 1-19-45919-ess     Doc 4       Filed 09/27/19   Entered 09/27/19 06:39:08



Chapter 13 Trustee
Marianne Derosa, Esq.
100 Jericho Quadrangle, Suite 127
Jericho, NY 11753
(516) 622-1340
marianned@ch13mdr.com




                                        2
      Case 1-19-45919-ess           Doc 4     Filed 09/27/19   Entered 09/27/19 06:39:08



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                               Case No. 19-45919-ESS

 In Re.                                                             Chapter 13

             MICHAEL SMITH                              AFFIRMATION IN SUPPORT OF
         a/k/a MICHAEL E. SMITH                                EMERGENCY
    a/k/a MICHAEL EVERSON SMITH,                          ORDER TO SHOW CAUSE
                                                                    w/
                      Debtor.                                  TEMPORARY
                                                            RESTRAINING ORDER



STATE OF NEW YORK               )
                                )      ss.:
COUNTY OF QUEENS                )


          JJAIS A. FORDE, ESQ., an attorney admitted to practice before this Court, affirms under
penalty of perjury:


          1.     I am the attorney for the above-captioned Debtor and as such am familiar with the

facts and circumstances regarding this matter.

          2.     I submit this affirmation in support of Debtor’s Motion to Impose a Stay in this

bankruptcy proceeding.

                                    PROCEDURAL HISTORY

          3.     On August 21, 2018 Debtor filed a voluntary chapter 13 bankruptcy petition under

case no. 18-44798-ESS (“First Filing”).

          4.     Debtor was unable to achieve a confirmable plan and make the required payments

and the First Filing was dismissed on unopposed Motion of Chapter 13 Trustee pursuant to 11

U.S.C. §1307(c) on April 3, 2019 and closed on June 17, 2019.

          5.     On May 8, 2019, Debtor filed a second pro se emergency voluntary chapter 13

bankruptcy petition under case no. 19-42907-ESS (“Second Filing”).
         Case 1-19-45919-ess       Doc 4     Filed 09/27/19    Entered 09/27/19 06:39:08



         6.      Debtor failed to file requisite schedules, disclosures and statements and on August

23, 2019 Second Filing was automatically dismissed under § 521(i)(l) and closed.

         7.      On September 26, 2019, Debtor filed a third Chapter 13 Bankruptcy.

                                             ARGUMENT

   I.          DEBTOR’S PREVIOUS FILINGS WERE IN GOOD FAITH, HOWEVER, ILL-
               ADVISED.

         8.      After Debtor’s First Filing was dismissed, Debtor became disheartened and

disillusioned and fell to the mercy of and was ill-advised by unscrupulous and aggressive real

estate brokers and investors who sought only to advance their own interests irrespective of the

harm caused to Debtor.

         9.      Desperate and confused, Debtor signed documents prepared by laypersons which

he was not given an opportunity to properly review. What Debtor was not told was that he was

filing a second Chapter 13 bankruptcy—having been simply told, “if you want to save your home

you must sign here.”

         10.     Debtor was nearing a resolution with Secured Creditor when an unfortunate

misunderstanding resulted in a breakdown of communication and the scheduling of a foreclosure

sale. Hence, Debtor was forced to file the underlying bankruptcy.

   II.         DEBTOR’S INTENTION IS NEITHER TO ABUSE THE BANKRUPTCY
               PROCESS NOR FRUSTRATE CREDITOR. FAILURE TO ADVANCE SHORT
               SALE WAS THE RESULT OF AN EXCUSABLE MISUNDERSTANDING.

         11.     Before the dismissal of the Second Filing, Debtor and real estate broker Jomo

Thomas, engaged actively in negotiating a short sale transaction with a then willing and

cooperative Servicer Mr. Cooper (“Servicer”) through the Servicer’s Equator online system and

single point of contact, Brittany Neville.

         12.     Upon information and belief, Debtor and Servicer were entering the final phase of

approval wherein a Broker Price Opinion was required.


                                                  2
      Case 1-19-45919-ess           Doc 4     Filed 09/27/19      Entered 09/27/19 06:39:08



          13.     Unfortunately, Debtor was incessantly and aggressively harassed by a multitude of

persons alleging to be real estate agents and investors. When the Broker assigned by Servicer

contacted Debtor, s/he did not identify her/himself as an agent of Servicer.

          14.     The failure to complete the appraisal resulted in the Servicer’s cancelling of the

short sale application and the scheduling of a foreclosure auction.

          15.     Debtor and his agents operated in good faith.

          16.     The breakdown in communication resulted in a brief and excusable delay.

          17.     When Debtor realized the error and attempted to advance the process, his agent was

informed by the Servicer’s single point contact, Brittany Neville, on or about September 5, 2019

that negotiations were halted because a foreclosure sale was scheduled.

          18.     Debtor is a senior citizen with limited resources and would benefit greatly from the

opportunity to effectuate a short sale and negotiate relocation assistance.

   III.         CREDITOR IS ACTING IN BAD FAITH AS, UPON INFORMATION AND
                BELIEF, CREDITOR SCHEDULED FORECLOSURE SALE WHILE ITS
                SERVICER WAS ACTIVELY NEGOTIATING SHORT SALE.

          19.     Unbeknownst to Debtor, while he was spinning his heels trying to comply with the

Servicer’s requirements for a short sale, the Creditor was scheduling a foreclosure auction.

          20.     This is a classic case of the left hand not knowing what the right hand is doing. In

this scenario, the Creditor is not prejudiced as its interests are hedged.

          21.     Unfortunately, the Debtor believing that good faith negotiations were taking place,

was exhausting time, effort and resources on what he was led to believe was a viable pursuit of a

resolution.

          22.     At this point, Debtor is merely seeking the opportunity to finalize his short sale

application and obtain a decision based on the terms of the proposed transaction.




                                                   3
       Case 1-19-45919-ess           Doc 4    Filed 09/27/19      Entered 09/27/19 06:39:08



          23.     Debtor is a senior citizen with limited resources and would benefit greatly from the

opportunity to effectuate a short sale and negotiate relocation assistance.

    IV.         DEBTOR WOULD BE GREATLY PREJUDICED IF THE SALE OF HIS
                HOME WERE NOT STAYED PENDING THE OUTCOME OF THIS
                BANKRUPTCY FILING.

          24.     Debtor risks losing his primary residence.

          25.     While this is Debtor’s third filing, it comes more than twelve (12) months after the

first filing. Furthermore, Debtor’s second filing was not sudmitted under the oversight of

competent legal counsel.

          26.     While the limitations attached to the automatic stay were designed to discourage

the “serial filer” and protect the rights of the Creditor. In this instance, it is the Debtor who requires

protection from the bad faith demonstrated by the Creditor who scheduled a foreclosure sale while

its Servicer was actively engaged in negotiating a short sale.

          27.     Debtor is a senior citizen with limited resources and would benefit greatly from the

opportunity to effectuate a short sale and negotiate relocation assistance;

          28.     There is no prior or pending application for the relief sought herein.

          WHERFORE, Debtor respectfully requests that the Court issue an Order Imposing the

Stay in this Bankruptcy proceeding and any other relief that the Court deems proper and necessary.


Dated: Queens, New York
       September 26, 2019
                                                         /s/ Jjais A. Forde
                                                                              JJAIS A. FORDE, ESQ.
                                                                                Attorney for the Debtor
                                                                 Law Offices of Jjais A. Forde, PLLC
                                                                         89-31 161st Street, Suite 306
                                                                            Jamaica, NY 11432-6143
                                                                                     718-355-8898 bus
                                                                                     718-355-8808 fax
                                                                     bankruptcy@fordelawoffices.com



                                                    4
